 In the Matter of HERCULES POWDER COMPANY, INC., EMPLOYERandINTERNATIONAL CHEMICAL `YORKERS UNION, AFL, PETITIONERCase No. 15-RC-335.-Decided June 07, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Andrew P.Carter, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act for the followingreasons:On October 21; 1948, following a consent election won by Local 385,United Gas, Coke and Chemical `Yorkers of America, CIO, the Inter-venor herein, the Employer and the Intervenor entered into a 2-yearbargaining contract, subject to automatic renewal unless notice oftermination were given by either party no sooner than 90, and no laterthan 60, days prior to the terminal date.This contract, under ourpractice, is clearly a bar to an immediate determination of representa-tives unless, as claimed by the Petitioner, the contractcontains anillegal union-security clause.:Section One of the contract entitled "Union Security" contains(a) an exclusive recognition clause and (b) the following paragraph:All employees who, fifteen (15) days after the effective dateof this Agreement, are members of the Union in good standing,and allemployees who thereafter become members, agree to re-main membersof the Union in good standing for the duration ofthis contract.During the fifteen (15) days period after the effec-tive date of this contract, any member of the Union who wishesC.Hager & Sons Hinge Manufacturing Company,80 NLRB 163.90 NLRB No. 86.607 608DECISIONSOF NATIONALLABOR RELATIONS BOARDto resign from the Union may do so by furnishing both the Unionand the Company his resignation in writing.This contract further provides that the Employer deduct dues on in-dividual employee authorization and that the Intervenor furnishlists of its employee members in good standing to the Employer andnotify the Employer of the names of employees who have becomemembers and the names of those whose dues were being deductedwho ceased to be members.The Petitioner contends, and the Employer and Intervenor deny,that the quoted paragraph inserted in their contract constitutes anillegal tuiion-security clause, making membership in the Intervenor acondition of employment.The paragraph in dispute clearly purportsto be an agreement among the Employer's employees, as such, and notan integral part of the bargaining agreement between the Employerand the Intervenor, their recognized bargaining representative. Itimposes no obligation upon the Employer and affords no protectionto the Employer in the event of its discharge of any employee forfailure to join or to maintain membership in the Intervenor.Weconclude, therefore, that the contract does not contain any union-security provision contrary to the current law.Because the 2-yearcontract is, therefore, clearly a bar to all immediate determination ofrepresentatives, we shall dismiss the petition filed herein, withoutprejudice, however, to the filing of a new petition between 90 and 60days prior to the terminal date of the current contract.ORDER.For the reasons set forth above, and upon the entire record in thiscase, the National Labor Relations Board orders that the petitionfiled herein be, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.8The paragraph of the 1948 contract now in issue is a modification of earlier contracts.Thus, in 1944(and again in 1946)the Employer executed 2-year bargaining contracts withInternational Union of Mine, Mill and Smelter workers, Local No. 592, then the representa-tive of its employees,containing the following provisionsSection One-Union SecurityA. (Exclusive recognition clause)B. 1.. All employees who,fifteen(15) days after the date of execution of this Agree-ment(September 16, 1944),are membersof theUnion ingoodstanding,in accordancewith the constitution and bylaws of the union,andall eYnployeeswhothereafter shallbecomemembers,shall, asa condition of employment,remain members of the Unionin goodstanding for the duration of this Agreement.During the fifteen(15) dayperiod(September 16, 1944,through October 1, 1944),any member of the Union who.wishes to resign from the Union may do so by furnishing both the Union and theCompany his resignation in writing.[Emphasis supplied.]